 Case 4:21-cv-04059-KES Document 28 Filed 07/21/21 Page 1 of 2 PageID #: 330




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


STEPHANIE AMANDA SCHURMAN,                             4:21-CV-04059-KES

                    Petitioner,

       vs.                                     ORDER GRANTING PETITIONER’S
                                               MOTION FOR LEAVE TO PROCEED
PAYER and YANKTON COUNTY JAIL,                 IN FORMA PAUPERIS ON APPEAL

                    Respondents.


      Petitioner, Stephanie Amanda Schurman, filed a pro se petition for writ

of habeas corpus under 28 U.S.C. § 2254. Docket 1. This court adopted the

Magistrate Judge’s report and recommendation and entered judgment in favor

of respondents. Dockets 22, 23. After judgment was entered, Schurman filed

her objections. Docket 24. Schurman’s objections are untimely filed and

overruled.

      She filed a notice of appeal and moves for leave to proceed in forma

pauperis. Dockets 25, 26. The filing-fee provisions of the Prison Litigation

Reform Act do not apply to habeas corpus actions. Malave v. Hedrick, 271 F.3d

1139, 1140 (8th Cir. 2001). To determine whether a habeas petitioner qualifies

for in forma pauperis status, the court need only assess (1) whether the

petitioner can afford to pay the full filing fee, and (2) whether the petitioner’s

appeal is taken in “good faith.” 28 U.S.C. § 1915(a)(1), (3). Schurman’s appeal

appears to be taken in good faith. After review of her financial affidavit (Docket
 Case 4:21-cv-04059-KES Document 28 Filed 07/21/21 Page 2 of 2 PageID #: 331




26), this court finds that Schurman has insufficient funds to pay the $505.00

appellate filing fee.

      Thus, is it ORDERED:

      1. That Schurman’s objections (Docket 24) are overruled.

      2. That Schurman’s motion for leave to proceed in forma pauperis on

      appeal (Docket 26) is granted.

      Dated July 21, 2021.

                        BY THE COURT:

                        /s/ Karen E. Schreier
                        KAREN E. SCHREIER
                        UNITED STATES DISTRICT JUDGE




                                       2
